DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose all the claimed limitations. Knibbeler et al. discloses display of HDR images on a LDR display and vice versa. Segall discloses LDR transform coefficients for HDR prediction. Liu discloses mapping a high dynamic image into a lower dynamic range image. Guo et al. discloses generating lower or standard dynamic range image data from HDR image data with recorded tone mapping information as metadata. Nam discloses tone mapping that converts a HDR image to a LDR image. Lasserre et al. discloses HDR picture luminance mapping to a SDR luminance picture based on backlight values. Park et al. discloses a mapping function for converting a low dynamic range image into a high dynamic range image. Lasserre et al. discloses converting a HDR image into a SDR image based on a mapping function. Van Der Vleuten et al. discloses color mappings for determining a lower dynamic range image from a high dynamic range image. However, the above prior art whether alone or in combination does not clearly disclose all the limitations of claims 16-26.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHI HOANG/Primary Examiner, Art Unit 2613